Exhibit 10.2

 

Written Description of the Tenovis Special Incentive Plan

 

On December 16, 2004, the Compensation Committee (the “Committee”) of the Board
of Directors of Avaya Inc. (the “Company”) approved a special incentive plan
designed to promote a successful integration of the recent acquisition of
Tenovis Germany GmbH and its subsidiaries (collectively, “Tenovis”) and the
achievement of three metrics:  targeted revenue for Germany, targeted revenue
for the EMEA region, and contribution margin for the EMEA region for the
calendar year 2005.  EMEA consists of the European, Middle Eastern and African
operations of the Company.  Participants in the plan include certain employees
of the Company involved in the integration and management of Tenovis, including
executive officers of the Company.

 

Based on the level of involvement and impact, participants are eligible for an
award equal to a percentage of their base salaries.  Participants must be on
payroll on December 31, 2005 to be eligible for the payment. The plan provides
that no payments will be made to certain executive officers under the plan
unless a minimum percentage payout under the Avaya Inc. Short Term Incentive
Plan is achieved for fiscal 2005.

 

--------------------------------------------------------------------------------